                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

JESUS REINA-LEON,

          Plaintiff,

v.                                 Case No. 8:18-cv-2262-T-33AEP

HOME DEPOT U.S.A. INC.,

          Defendants.
                                /

                             ORDER

     This matter comes before the Court upon consideration of

Defendant Home Depot U.S.A. Inc.’s Motion to Dismiss for Fraud

on the Court (Doc. # 25), filed on March 12, 2019. Plaintiff

Jesus Reina-Leon responded on March 26, 2019. (Doc. # 30).

For the reasons that follow, the Motion is denied.

I.   Background

     Reina-Leon initiated this slip-and-fall action against

Home Depot in state court on August 8, 2018. (Doc. # 2). Home

Depot removed the case to this Court on September 12, 2018.

(Doc. # 1). In the Complaint, Reina-Leon asserts a claim for

negligence against Home Depot based on a fall he suffered at

a Home Depot store on September 25, 2016. (Doc. # 2 at 1-2).

Allegedly as a result of the accident, Reina-Leon suffered

injuries, including     damage to his right      shoulder/rotator



                               1
cuff. (Id.; Doc. # 25-3 at 3). The case has proceeded through

discovery,    including      the        exchange        of     answers    to

interrogatories and the taking of Reina-Leon’s deposition.

     Now, Home Depot moves for dismissal of the case, arguing

Reina-Leon committed a fraud on the Court. (Doc. # 25). Home

Depot   alleges    that   Reina-Leon      lied     in    his    answers   to

interrogatories and deposition about previous injuries to his

right   shoulder    and   failed   to    disclose       relevant    medical

records. (Id. at 3).

     First,       Home    Depot    explains         that       it    served

interrogatories on Reina-Leon, requesting Reina-Leon

     [l]ist the names and business addresses of all
     other physicians, medical facilities, or other
     health care providers by whom or at which you have
     been examined or treated in the past 10 years; and
     state as to each the dates of examination or
     treatment and the condition or injury for which you
     were examined or treated.

(Doc. # 25-2 at 9)(emphasis added). In response, Reina-Leon

disclosed two medical providers, St. Joseph’s Hospital and

Sanitas Medical Center, but stated that he did not recall the

dates or reasons for treatment. (Doc. # 25-3 at 4).

     But Home Depot was able to subpoena additional medical

records from Reina-Leon’s previous counsel who represented

him in unrelated actions. These include records from 2003 and

2004 related to a 2003 car accident; records from 2005 related


                                   2
to a 2005 car accident; and from August 2016 at Florida

Hospital Carrollwood related to an earlier trip and fall at

Reina-Leon’s home. (Doc. # 25 at 2-3; Doc. # 25-4; Doc. # 25-

5; Doc. # 25-6; Doc. # 25-7; Doc. # 25-8). The records related

to the 2003 accident stated that Reina-Leon suffered damage

to his right shoulder and rotator cuff, and advised that

Reina-Leon might require surgery in the future. (Doc. # 25-

4; Doc. # 25-5; Doc. # 25-6). The records related to the 2005

accident    show   that   Reina-Leon   was   experiencing   moderate

“sharp” pain in his right shoulder as a result of that

accident. (Doc. # 25-7 at 2-3). The records related to the

August 2016 trip and fall show that Reina-Leon went to the

emergency room complaining of          “moderate”   “right shoulder

pain.” (Doc. # 25-8 at 2).

     Additionally, Home Depot maintains that Reina-Leon lied

during his deposition about the previous damage to his right

shoulder.    During   the   deposition,   the   following   exchange

occurred:

     Q: Prior to this accident, have you ever had
     complaints of right shoulder pain or issues with
     your right shoulder?

     A: No.

(Doc. # 26 at 39:25-40:3).




                                  3
      But   earlier   in      that       deposition,     Reina-Leon     had

volunteered that he had suffered injuries to his shoulder

blades as a result of his 2003 car accident and a work

accident for which he sought workers’ compensation. (Id. at

12:6-14:9). And, after Reina-Leon’s alleged lie that he had

not had shoulder pain in the past, Home Depot asked about the

additional medical records during the deposition. (Id. at

40:4-47:22).     Reina-Leon    answered       questions       about   those

records and prior injuries; he did not deny having experienced

shoulder pain as a result of the prior accidents. (Id.). He

said that   he had trouble remembering             the      2003   and 2005

injuries and accompanying medical treatment because “like

fourteen years have gone by.” (Id. at 46:2-47:6).

      Reina-Leon has responded in opposition to the Motion

(Doc. # 30), and the Motion is ripe for review.

II.   Discussion

      The Court construes Home Depot’s Motion as a motion for

sanctions because Home Depot alleges that the case should be

dismissed because of a supposed fraud on the Court.

      “Federal   courts    derive    their    power    to    sanction   any

attorney, law firm, or party from three primary sources: Rule

11 of the Federal Rules of Civil Procedure, 28 U.S.C. § 1927,

and the inherent power of the court.” Stonecreek - AAA, LLC


                                     4
v. Wells Fargo Bank N.A., No. 1:12-CV-23850, 2014 WL 12514900,

at *1 (S.D. Fla. May 13, 2014)(citing Chambers v. NASCO, Inc.,

501 U.S. 32, 41 (1991)). “Invocation of the Court’s inherent

power requires a finding of bad faith.” Island Stone Int’l

Ltd. v. Island Stone India Private Ltd., No. 6:16-cv-656-Orl-

40KRS, 2017 WL 1437464, at *11 (M.D. Fla. Apr. 4, 2017),

report and recommendation adopted, No. 6:16-cv-656-Orl-40KRS,

2017 WL 1426664 (M.D. Fla. Apr. 21, 2017). “In determining

whether   sanctions   are    appropriate       under   the    bad   faith

standard, the court focuses on the conduct and motive of a

party, rather than on the validity of the case.” Id.

       “‘[A]cts which degrade the judicial system,’ including

‘attempts   to   deprive    the   Court   of    jurisdiction,       fraud,

misleading and lying to the Court,’ . . . are sanctioned

through the court’s inherent power.” Stonecreek — AAA, 2014

WL 12514900, at *1 (quoting Chambers, 501 U.S. at 32, 42). “A

court has the power to conduct an independent investigation

in order to determine whether it has been the victim of

fraud.” Chambers, 501 U.S. at 44 (citing Universal Oil Prods.

Co. v. Root Refining Co., 328 U.S. 575, 580 (1946)). “The

Court’s inherent power permits a broad spectrum of sanctions

that   include   striking   frivolous     pleadings     and    defenses,

imposing attorney’s fees and costs, and outright dismissal of


                                   5
a lawsuit.” Stonecreek – AAA, 2014 WL 12514900, at *2 (citing

Allapattah Servs., Inc. v. Exxon Corp., 372 F. Supp. 2d 1344,

1372-73 (S.D. Fla. 2005)).

     “Because of their very potency, inherent powers must be

exercised with restraint and discretion.” Chambers, 501 U.S.

at 44. “[A] dismissal with prejudice, whether on motion or

sua sponte, is an extreme sanction that may be properly

imposed only when: (1) a party engages in a clear pattern of

delay or willful contempt (contumacious conduct); and (2) the

district court specifically finds that lesser sanctions would

not suffice.” Betty K Agencies, Ltd. v. M/V MONADA, 432 F.3d

1333,     1337–38    (11th       Cir.   2005)(citation         and      internal

quotation marks omitted).

     “A    ‘fraud    on    the    court’       occurs      where   it   can    be

demonstrated, clearly and convincingly, that a party has

sentiently     set    in     motion         some    unconscionable         scheme

calculated to interfere with the judicial system’s ability

impartially to adjudicate a matter by improperly influencing

the trier or unfairly hampering the presentation of the

opposing party’s claim or defense.” Aoude v. Mobil Oil Corp.,

892 F.2d 1115, 1118 (1st Cir. 1989); see also Gupta v. Walt

Disney    World     Co.,   482     F.       App’x   458,    459    (11th      Cir.

2012)(“[C]lear and convincing evidence of egregious conduct


                                        6
[is]    required   to   establish   fraud   on   the   court.”).

“[S]anctions for fraud are reserved for the most egregious

misconduct, such as bribery of a judge or members of a jury,

or the fabrication of evidence by a party in which an attorney

is implicated.” Island Stone Int’l Ltd., 2017 WL 1437464, at

*11.

       Furthermore, “a fraud between parties is not a fraud on

the court” such “that an attorney’s failure to disclose

information that may have been helpful to the defense [is]

not fraud on the court.” Patterson v. Lew, 265 F. App’x 767,

769 (11th Cir. 2008). The Eleventh Circuit has “even declared

. . . that perjury does not constitute fraud on the court.”

Id.; see also Idearc Media Corp. v. Kimsey & Assocs., P.A.,

No. 8:07-cv-1024-T-17EAJ, 2009 WL 928556, at *5 (M.D. Fla.

Mar. 31, 2009)(“Perjury and fabricated evidence are evils

that can and should be exposed at trial, and the legal system

encourages and expects litigants to root them out as early as

possible. . . . Fraud on the court is therefore limited to

more egregious forms of subversion of the legal process . .

. those we cannot necessarily expect to be exposed by the

normal adversary process.” (quoting Great Coastal Express v.

Int’l Broth. of Teamsters, Chauffeurs, Warehousemen, 675 F.2d

1349, 1357 (4th Cir. 1982))).


                                7
      Home Depot has not shown a fraud on the Court by clear

and convincing evidence so as to warrant the sanction of

dismissal. First, regarding the medical records that were not

disclosed, Reina-Leon correctly points out that the majority

of these records were over ten years old. (Doc. # 30 at 2).

Yet, Home Depot only requested medical records from the last

ten years, meaning that the 2003, 2004, and 2005 records did

not fall within the scope of the interrogatory. (Doc. # 25-2

at 9).

      Thus, the only medical records within the relevant ten-

year time-frame that Reina-Leon failed to disclose are the

August 2016 hospital records. (Doc. # 25-8). Importantly,

Reina-Leon fails to provide an explanation in his response

for   why   he   did   not   disclose   his   August     2016   fall   and

accompanying      medical      treatment      in   his     answers     to

interrogatories. Still, the failure to turn over records for

one injury is far less egregious than Home Depot’s allegation

that Reina-Leon failed to turn over multiple records related

to multiple different injuries.

      Regarding Reina-Leon’s denial of having suffered past

shoulder pain during his deposition, Reina-Leon emphasizes

that he openly acknowledged the authenticity of the medical

records once Home Depot presented them to him during the


                                   8
deposition. (Doc. # 30 at 2; Doc. # 26 at 40:4-47:22).

Additionally, Reina-Leon highlights his deposition testimony

that he had difficulty remembering the 2003 and 2005 injuries

and related medical treatment because those injuries had

occurred nearly fourteen years beforehand. (Doc. # 30 at 2;

Doc. # 26 at 46:2-47:6).

     While    the    Court     finds    it       plausible    that   Reina-Leon

forgot the injuries to his shoulder from 2003 and 2005, it is

far less plausible that Reina-Leon forgot his trip and fall

in August 2016 — one month before the trip and fall at Home

Depot. Indeed, Reina-Leon provides no explanation in his

response for why he denied suffering right shoulder pain

during his deposition despite having been treated for right

shoulder pain in August 2016. Thus, it appears to the Court

that Reina-Leon was untruthful during his deposition at least

about the August 2016 injury to his shoulder.

     The   Court      is     troubled       by    Reina-Leon’s       failure   to

disclose   the      August    2016    medical       records    and    his   false

statement during his deposition. However, his failure to turn

over the August 2016 medical records and to disclose the right

shoulder     pain    during     his     deposition       does    not    warrant

dismissal of this action. See Byrne v. Nezhat, 261 F.3d 1075,

1125 (11th Cir. 2001)(stating that “false statements alone do


                                        9
not indicate bad faith” by a party to warrant sanctions under

the court’s inherent power), abrogated on other grounds by

Douglas Asphalt Co. v. QORE, Inc., 657 F.3d 1146 (11th Cir.

2011).

      The     Court   is     not      convinced        that     Reina-Leon’s

misstatement and failure to disclose the records were the

product of a deliberate and unconscionable scheme designed to

improperly    influence     the    Court.     See    Tarasewicz    v.     Royal

Caribbean Cruises Ltd., No. 14-CIV-60885, 2016 WL 3944176, at

*5 (S.D. Fla. Feb. 9, 2016)(“While some of these discrepancies

are more serious than others, Defendants have not provided

clear and convincing evidence that these discrepancies are

the   product    of   a    deliberate       and     unconscionable      scheme

designed to improperly influence the court.”), report and

recommendation adopted, No. 14-CIV-60885, 2016 WL 3944178

(S.D. Fla. Mar. 17, 2016); Bender v. Tropic Star Seafood,

Inc., No. 4:07–CV–438–SPM, 2008 WL 4097602, at *3 (N.D. Fla.

Sept. 3, 2008)(finding that plaintiff’s inconsistent and

contradictory     statements       did     not    constitute      clear    and

convincing evidence of fraud on the court). Notably, before

Reina-Leon’s false statement during the deposition that he

had   never     suffered      right        shoulder     pain,     Reina-Leon

volunteered that he had suffered injuries to his shoulder


                                      10
blades during the 2003 car accident and a workplace accident.

(Doc. # 26 at 12:6-14:9). This type of inconsistent testimony

— while suspicious — does not establish that Reina-Leon

engaged in a concerted plan to deceive this Court about his

past right shoulder injuries.

      While the Court will not sanction Reina-Leon, Reina-

Leon’s seemingly self-serving memory lapses will provide Home

Dept ample opportunity for impeachment at trial. See Geiger

v. Carnival Corp., No. 16-24753-CV, 2017 WL 9362844, at *7

(S.D. Fla. Oct. 4, 2017), report and recommendation adopted,

No.   16-24753-CIV,       2017   WL   9362843   (S.D.   Fla.   Oct.   31,

2017)(“In the case of discrepancy between a party’s discovery

responses and evidence attained by the opposing party, in the

absence of a ‘clear showing of egregious conduct . . .

allegations of inconsistency, non-disclosure, even falseness,

can   be   brought   to    the   jury’s    attention    through   cross-

examination or impeachment.’”).

      Accordingly, it is now

      ORDERED, ADJUDGED, and DECREED:

      Defendant Home Depot U.S.A. Inc.’s Motion to Dismiss for

Fraud on the Court (Doc. # 25) is DENIED.




                                      11
    DONE and ORDERED in Chambers in Tampa, Florida, this

10th day of April, 2019.




                           12
